      Case: 3:19-cv-01043-JJH Doc #: 24 Filed: 09/21/20 1 of 3. PageID #: 206




                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



Dwayne Harris,                                                 Case No. 3:19-cv-1043

               Plaintiff,

       v.
                                                               MEMORANDUM OPINION
                                                                   AND ORDER
Dane Sigworth, et al.,

               Defendants.


                             I.   INTRODUCTION AND BACKGROUND

       On May 9, 2019, pro se Plaintiff Dwayne Harris, then an inmate at the Toledo Correctional

Institution (“ToCI”) in Toledo, Ohio, filed suit, alleging ToCI staff members and food-service

contractors violated his rights by forcing him and other inmates to eat food served on trays that

Harris alleges had feces on them. (Doc. No. 1). He also filed a motion to proceed in forma

pauperis, (Doc. No. 2), which was subsequently granted. (Doc. No. 7).

       Defendants1 Lieutenant Copley, Captain Gross, and Dane Sigworth have filed motions to

dismiss for failure to state a claim upon which relief may be granted, (Doc. No. 13, Doc. No. 17), as

well as motions to vacate the order permitting Harris to proceed without first paying the filing fee in

full. (Doc. No. 14, Doc. No. 18).

       For the reasons stated below, I grant the motions to vacate.


1 Service has not yet been completed on two additional defendants, Ms. Albain and Ms. Helm; The
summons issued to those defendants were returned unexecuted. (Doc. No. 10). Harris has filed a
motion for an order instructing the United States Marshal’s Office to attempt to serve Ms. Albain
again. (Doc. No. 15).
       Case: 3:19-cv-01043-JJH Doc #: 24 Filed: 09/21/20 2 of 3. PageID #: 207



                                           II.    ANALYSIS

        In certain circumstances, federal law permits a prisoner to proceed with litigation without

prepaying the full amount of a filing fee if the prisoner demonstrates he is unable to pay that fee at

the time the prisoner commences litigation. 28 U.S.C. § 1915(a)(1). There is an exception to this

rule, however: “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,” the

prisoner may not proceed in forma pauperis “unless the prisoner is under imminent danger of

serious physical injury.” 28 U.S.C. § 1915(g).

        In order to fulfill the “imminent danger” exception, the allegations contained in a pro se

plaintiff’s complaint must identify a “threat or prison condition [which is] . . . real and proximate and

the danger of serious physical injury must exist at the time the complaint is filed.” Rittner v. Kinder,

290 F. App’x 796, 797 (6th Cir. 2008). The pro se plaintiff must make a short and plain statement

that, when liberally construed, alleges “a presently existing, continuing imminent danger.” Vandiver

v. Vasbinder, 416 F. App’x 560, 562 (6th Cir. 2011). Allegations that the plaintiff faced danger in the

past are insufficient to invoke the imminent danger exception. Vandiver v. Prison Health Servs., Inc.,

727 F.3d 580, 585 (6th Cir. 2013) (citations omitted).

        Harris acknowledges he previously has had three cases dismissed under § 1915. (Doc. No. 1

at 5); see also Harris v. Croft, No. 2:12-CV-405, 2013 WL 775724 (S.D. Ohio Mar. 1, 2013). He argues,

however, that he is entitled to proceed without prepaying the filing fee in this case because the

Defendants’ use of food trays allegedly soiled with feces exposed him to Hepatitis. Id.

        Even if I take these allegations to be true, Harris fails to show he qualifies for the imminent-

danger exception. Harris alleges he was forced to eat off the contaminated tray on either March 5 or

March 13, 2019. (Doc. No. 1 at 5). Documents Harris submitted along with his complaint show the


                                                    2
       Case: 3:19-cv-01043-JJH Doc #: 24 Filed: 09/21/20 3 of 3. PageID #: 208



allegedly-contaminated trays were disposed of, and the food carts sanitized, on March 13. (Doc. No.

1-3 at 1). Harris did not file suit until May 9, 2019 – 57 days after he allegedly was exposed to

Hepatitis. Thus, the danger of which Harris complains was no longer “presently existing” when he

filed his complaint, Vandiver v. Vasbinder, 416 F. App’x at 562, and “[a]llegations of past dangers are

insufficient to invoke the exception.” Taylor, 508 F. App’x at 492 (citing Rittner, 290 F. App’x at 797-

98).

        I conclude, consistent with 28 U.S.C. § 1915(g), that Harris may not proceed in forma

pauperis because he has had at least three case dismissed on the grounds they were frivolous,

malicious, or failed to state a claim upon which relief could be granted, and because he fails to

establish he was under imminent danger of serious physical injury at the time he filed his complaint.

Therefore, I vacate the order granting leave to proceed in forma pauperis, (Doc. No. 7), and order

Harris to pay the full amount of the filing fee before proceeding. The remaining pending motions

will be held in abeyance until Harris complies with his fee-payment obligations.

                                       III.    CONCLUSION

        For the reasons stated above, I grant the Defendants’ motions to vacate Harris’ in forma

pauperis status. (Doc. No. 14, Doc. No. 18). Harris shall pay the full filing fee of $350, minus any

amounts paid to date, within 30 days of the date of the entry of this Memorandum Opinion and

Order. If Harris fails to pay the filing fee within the 30-day period, this case will be dismissed

without prejudice for want of prosecution.



        So Ordered.
                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                    3
